 



Exhibit 10.3
Exhibit A
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
2002 STOCK OPTION AND INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
FOR OFFICERS AND KEY EMPLOYEES
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as of
July 1, 2007, is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the “Company”), and Dinesh Paliwal
(“Optionee”). Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company’s 2002 Stock Option and
Incentive Plan (the “Plan”).
W I T N E S S E T H:
     A. Optionee is an employee of the Company or a Subsidiary of the Company;
and
     B. The execution of this Agreement in the form hereof has been authorized
by the Compensation and Option Committee of the Board (the “Committee”);
     NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Optionee agree as
follows:
     1. Grant of Option. The Company hereby grants to Optionee, effective as of
the Date of Grant (as defined in Section 3), an option (the “Option”) to
purchase 100,000 shares (the “Option Shares”) of the Company’s common stock, par
value $0.01 per share (“Common Shares”), at the price of $  per share (the
“Option Price”). This Agreement constitutes an “Evidence of Award” under the
Plan.
     2. Type of Option. The Option is intended to be a nonqualified stock option
and shall not be treated as an “incentive stock option” within the meaning of
Section 422 of the Code.
     3. Date of Grant. The effective date of the grant of this Option is July 1,
2007 (the “Date of Grant”).
     4. Date of Expiration. This Option shall expire on the 10th anniversary of
the Date of Grant (the “Date of Expiration”), unless earlier terminated under
Section 7(a).
     5. Vesting of Option.
     (a) Except as otherwise provided in this Agreement, the Option shall become
vested and exercisable to the extent of 20% of the Option Shares on each of the
first five anniversaries of the Date of Grant.
     (b) Notwithstanding the provisions of Section 5(a) above, the Option shall
become immediately exercisable in full upon the occurrence of a Change in
Control (as defined

 



--------------------------------------------------------------------------------



 



below) on or before the Termination Date. A “Change in Control” means the
occurrence of any of the following events:
          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Voting Shares”);
provided, however, that for purposes of this Section 5(b)(i), the following
acquisitions shall not constitute a Change in Control: (A) any issuance of
Voting Shares directly from the Company that is approved by the Incumbent Board
(as defined in Section 5(b)(ii) below), (B) any acquisition by the Company or a
Subsidiary of Voting Shares, (C) any acquisition of Voting Shares by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary or (D) any acquisition of Voting Shares by any Person pursuant
to a Business Combination that complies with clauses (A), (B) and (C) of
Section 5(b)(iii) below;
          (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then constituting
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a 12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;
          (iii) consummation of a reorganization, merger or consolidation, a
sale or other disposition of all or substantially all of the assets of the
Company or other transaction (each, a “Business Combination”), unless, in each
case, immediately following the Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners of Voting
Shares immediately prior to the Business Combination beneficially own, directly
or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Shares of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, 25% or more of the combined voting power of the
then outstanding Voting Shares of the entity resulting from the Business
Combination and (C) at least a majority of the members of the board of directors
of the entity resulting from the Business Combination

2



--------------------------------------------------------------------------------



 



were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for the Business Combination;
or
          (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 5(b)(iii)
hereof.
          (v) Notwithstanding anything in the foregoing to the contrary, the
consummation of the Agreement and Plan of Merger among KHI Parent Inc., KHI
Merger Sub Inc. and Harman International Industries, Incorporated, dated as of
April 26, 2007, shall not constitute a Change in Control for purposes of this
Agreement.
          (vi) Notwithstanding the provisions of Section 5(a) above, (i) the
Option shall become immediately exercisable in full if Optionee dies or becomes
permanently disabled while in the employ of the Company or a Subsidiary, and
(ii) the Committee, in its sole discretion, may determine that all or any
portion of the Option shall become immediately exercisable if Optionee retires
while in the employ of the Company or a Subsidiary; provided, however, that if
the Optionee is terminated by the Company without Cause or terminates for Good
Reason (each as defined in the Letter Agreement between Optionee and the
Company, dated as of May 8, 2007 (the “Letter Agreement”)), the number of
Options that shall become immediately exercisable shall be determined by
dividing the number of full and partial months completed since July 1, 2007 by
60, then multiplying the resulting quotient by the full number of Options
granted and then subtracting from that result the number of Options that have
previously become exercisable.
6. Manner of Exercise.
          (a) To the extent the Option is exercisable in accordance with
Section 5, the Option may be exercised by Optionee at any time, or from time to
time, in whole or in part on or prior to the Termination Date; provided,
however, that Optionee must exercise the Option in multiples of 50 Option Shares
unless fewer than 50 Option Shares are available for purchase by Optionee under
this Agreement at the time of exercise.
          (b) Optionee shall exercise the Option by delivering a signed written
notice to the Company, which notice shall specify the number of Option Shares to
be purchased and be accompanied by payment in full of the Option Price and any
required taxes (as provided in the Plan) for the number of Option Shares
specified for purchase.
          (c) Upon full payment of the Option Price and any required taxes, and
subject to the applicable terms and conditions of the Plan and the terms and
conditions of this Agreement, the Company will cause certificates for the Option
Shares purchased hereunder to be delivered to Optionee.
          (d) The Optionee may reduce options to cover minimum required tax
withholding and, if there has been a Change in Control, to pay the Option Price.

3



--------------------------------------------------------------------------------



 



7. Termination.
          (a) The Option shall terminate on the earliest of the following dates
(such date, the “Termination Date”):
          (i) the date that Optionee’s employment with the Company terminates
for any reason other than death or permanent disability; provided, however, that
the Optionee shall have 90 days from the date of termination of employment to
exercise the portion of the Option that had vested on or prior to the
termination of Optionee’s employment; provided further, that the Optionee shall
have 180 days from the date of termination to exercise the portion of the Option
that is vested on or prior to the termination of Optionee’s employment if such
termination is by the Company without Cause or by the Optionee for Good Reason
(each as defined in the Letter Agreement between the Optionee and the Company
dated as of May 8, 2007, or if the Severance Agreement dated as of May 8, 2007
between the Company and the Optionee (the “Severance Agreement”) is operative,
as defined in the Severance Agreement ).
          (ii) one year after the death or permanent disability of Optionee, if
Optionee dies or becomes permanently disabled while an employee of the Company
or a Subsidiary, or
          (iii) the Date of Expiration.
          (b) During the periods referred to in Section 7(a)(i) above and the
one year period referred to in Section 7(a)(ii) above, the Option may be
exercised only to the extent that, at the time that Optionee ceases to be an
employee of the Company or a Subsidiary, it is exercisable pursuant to Section 5
hereof.
          (c) For the purposes of this Agreement, the continuous employment of
Optionee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and Optionee shall not be deemed to have ceased to be an employee
of the Company or a Subsidiary, by reason of (i) the transfer of Optionee’s
employment among the Company and its Subsidiaries, (ii) an approved leave of
absence of not more than 90 days, or (iii) the period of any leave of absence
required to be granted by the Company under any law, rule, regulation or
contract applicable to Optionee’s employment with the Company or any Subsidiary.
          (d) Notwithstanding anything elsewhere to the contrary, in no event
shall Section 17(g) of the Plan be applicable to the Option.
     8. Share Certificates. All certificates evidencing Option Shares purchased
pursuant hereto, and any certificates for Common Shares issued as dividends on,
in exchange of, or as replacements for, certificates evidencing Option Shares
which, in the opinion of counsel for the Company, are subject to similar legal
requirements, shall have endorsed thereon before issuance such restrictive or
other legends as the Company’s counsel may deem necessary or advisable. The
Company and any transfer agent shall not be required to register or record the
transfer of any such shares unless and until the Company or its transfer agent
shall have received from Optionee’s counsel an opinion, in a form satisfactory
to the Company, that any such transfer will not be in violation of any
applicable law, rule or regulation. Optionee agrees not to sell, assign,

4



--------------------------------------------------------------------------------



 



pledge or otherwise dispose of any Option Shares or any Common Shares that are
subject to restrictions on transfer described in this Section 8 without the
Company first receiving such an opinion.
     9. Transfer. The Option may not be transferred by Optionee except by will
or the laws of descent and distribution and may not be exercised during the
lifetime of Optionee except by Optionee or Optionee’s guardian or legal
representative acting on behalf of Optionee in a fiduciary capacity under state
law and court supervision.
     10. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal or state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the Option shall not
be exercisable if the exercise would result in a violation of any such laws.
     11. Employment Rights. This Agreement shall not confer on Optionee any
right with respect to the continuance of employment or other service with the
Company or any Subsidiary. No provision of this Agreement shall limit in any way
whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Optionee at any time.\
     12. Communications. All notices, demands and other communications required
or permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

         
 
  If to the Company, at:   1101 Pennsylvania Avenue, N.W.
 
      Suite 1010
 
      Washington, D.C. 20004
 
      Attention: Vice President-Financial Operations
 
       
 
  If to Optionee, at:   Optionee’s address on the books of the Company

Either the Company or Optionee may change the above designated address by
written notice to the other specifying such new address.
     13. Interpretation. The interpretation and construction of this Agreement
by the Committee shall be final and conclusive; provided, however, that the
definitions of Cause, Good Reason, and Disability and any other provision
covered in the Letter Agreement or Severance Agreement shall be interpreted in
the manner set forth in the Letter Agreement or the Severance Agreement, as
applicable. No member of the Committee shall be liable for any such action or
determination made in good faith.
     14. Amendment in Writing. This Agreement may be amended as provided in the
Plan; provided, however, that all such amendments shall be in writing.
     15. Integration. The Option is granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and

5



--------------------------------------------------------------------------------



 



conditions of the Plan, a copy of which is available upon request and which is
incorporated herein by reference, the Letter Agreement and the Severance
Agreement. As such, this Agreement, the Plan, the Letter Agreement and the
Severance Agreement embody the entire agreement and understanding of the Company
and Optionee and supersede any prior understandings or agreements, whether
written or oral, with respect to the Option.
     16. Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     17. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

              HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

             
Date:
           
 
           
 
          Optionee

7